Citation Nr: 0532723	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-29 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, 
including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.

In April 2005, the veteran submitted a claim for service 
connection for nerve damage in his right arm.  This claim is 
referred to the RO for appropriate action.

In October 2005, the veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with his 
claims folder.


FINDINGS OF FACT

1.  The veteran did not have active service in the Republic 
of Vietnam.  

2.  The veteran's diabetes mellitus did not have its onset 
during active service or within one year following discharge 
from service, nor is it related to any in-service disease or 
injury.

3.  The veteran's prostate cancer did not have its onset 
during active service or within one year following discharge 
from service, nor is it related to any in-service disease or 
injury.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for entitlement to service connection for 
prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in January 2002.  The veteran was 
told of what was required to substantiate his claim for 
entitlement to service connection and of his and VA's 
respective duties, and was asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  The veteran's claim was initially adjudicated by the 
RO in April 2002.  The January 2002 notice letter was 
provided to the veteran prior to initial adjudication of his 
claim.  Thus, there is no defect with respect to the timing 
of the notice.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Moreover, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant available service medical records and 
post-service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  While it 
appears that the veteran was awarded Social Security 
disability benefits in September 1999, he was not diagnosed 
as having diabetes and prostate cancer until 2000 and 2001; 
therefore, medical records dated prior to that time are not 
relevant to the claims on appeal.  The veteran himself has 
reported that diabetes was first diagnosed in December 2000 
and prostate cancer was first diagnosed in January 2001.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In the matter at hand, the veteran has 
not been afforded a VA examination for his currently 
diagnosed diabetes mellitus or prostate cancer.  However, a 
medical opinion is not required because there is no competent 
evidence tending to show that the veteran had any of these 
claimed disorders during service or for several years 
following separation.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).


Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
diabetes mellitus and prostate cancer, which become manifest 
to a compensable degree within the year after service, will 
be rebuttably presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type II diabetes mellitus 
and prostate cancer shall be service connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service personnel records reveal that he did 
not have active service in the Republic of Vietnam.  His DD 
Form 214N received by the RO in March 1969 shows that the 
veteran was a water transportation specialist while in the 
Navy.  There is no indication that he had service in Vietnam 
or that he received any awards and decorations indicating 
participation in combat.  A service personnel record from the 
Naval Air Station in Memphis, Tennessee, dated in September 
1967, shows that the veteran acknowledged receipt of a 
National Defense Service Medal.  A service personnel record 
from the FAU CINCPACFLT in Pearl Harbor, Hawaii, dated in 
February 1968, shows that the veteran volunteered for service 
in Vietnam.  There is no indication that he actually had 
service in Vietnam.

The veteran's service medical records reflect no reports or 
diagnoses of diabetes mellitus or prostate cancer during his 
period of active service; nor do they reflect his presence in 
Vietnam at any time.  The report of medical examination 
conducted in December 1968 in conjunction with his separation 
from service shows that upon clinical evaluation, his 
genitourinary system was normal.  Additionally, diagnostic 
testing revealed a negative sugar analysis.

Subsequent to service, VA outpatient treatment records dated 
from November 2000 to November 2002 show that the veteran was 
treated for symptoms associated with both diabetes mellitus 
and prostate cancer.  The etiology of either disorder is not 
addressed.

Responses to Requests for Information (VA Forms 3101) from 
the Navy dated in April 2002 and June 2004 each show that 
there is no evidence in the veteran's file to substantiate 
any service in the Republic of Vietnam.

In July 2005, the veteran submitted copies of a photograph of 
an aircraft and a list of names of fellow servicemen in an 
effort to verify his asserted service in Vietnam.

During his October 2005 video-conference hearing, the veteran 
testified that he had service in Vietnam from June 1967 to 
December 1968.  He added that his duties included driving a 
bulldozer in conjunction with the Marine Corps and that he 
had been exposed to the spraying of Agent Orange.  He also 
submitted copies of additional photographs which were said to 
have been taken in Vietnam.

Initially, the Board finds that the evidence of record is 
completely negative for complaints or findings of symptoms 
associated with diabetes mellitus or prostate cancer during 
the veteran's period of active service or within one year 
following separation from service.  The earliest medical 
evidence of record that shows the presence of diabetes 
mellitus and prostate cancer was not until 2000 and 2001, 
approximately 32 years following separation from service.  
There is no competent medical evidence of record relating the 
veteran's current diabetes mellitus and prostate cancer to 
any in-service disease or injury.

There is no reference at all in the medical records that 
would suggest any relationship between diabetes or prostate 
cancer and the veteran's active service.  These disorders 
were not diagnosed until many years after service, and the 
only evidence of a relationship to service is the veteran's 
contentions.  The actual medical evidence does not support 
the claim.  The veteran's statements are without significant 
probative value in regard to the issues at hand, as he has 
not been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201  (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95  (1992).   Thus, the veteran's personal 
belief that his diabetes mellitus and prostate cancer are 
related to service cannot serve to prove that either 
disability had its onset during active service or is related 
to any in-service disease or injury.

Although the veteran has argued that he had active service in 
the Republic of Vietnam, the evidence of record does not 
support his contentions, and he is not found to be credible.  
He has offered inconsistent statements about his duties, 
dates, and locations in Vietnam.  For example, in September 
1986 he said that he served in the Delta region of Vietnam on 
river patrol boats.  In January 1987, he reported that he was 
in Vietnam, north of Saigon, from September 1967 to December 
1968.  In September 2001, he stated that he was stationed in 
Vietnam in the Danang area.  In May and June 2002, he said 
that he was stationed in Quang Nam from approximately June 
1967 to December 1968.  He has given the names of soldiers 
that reportedly served with him, but could not provide their 
addresses.  The veteran has also stated that his duties were 
very simple, operating a bull dozer to level some jungle.  It 
is difficult to reconcile the discrepancies in these 
statements.

Also, the veteran's DD Form 214N shows that while he had some 
foreign service, he did not have a tour of duty within the 
Republic of Vietnam.  Despite the veteran's suggestion that 
he served in Vietnam from June 1967 to December 1968, the 
service personnel records show that he received a National 
Defense Service Medal in Memphis, Tennessee, in September 
1967, and that he did not volunteer for service in Vietnam 
until February 1968.  Records of Emergency Data shows that 
the veteran was in Peal Harbor, Hawaii, in May and September 
1968.  A letter from a Patton State Hospital was addressed to 
the veteran at an address in San Francisco in November 1968.  
These are time periods during which the veteran maintains 
that he was in Vietnam.  There is no evidence of record to 
suggest he actually served in Vietnam, and his statements are 
not found to be credible.  Accordingly, presumptive service 
connection pursuant to 38 C.F.R. §§ 3.307, 3.309 is not 
warranted.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for diabetes mellitus and prostate cancer.   See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).

ORDER

Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to herbicides, is denied.

Entitlement to service connection for prostate cancer, 
including as a result of exposure to herbicides, is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


